PER CURIAM.
Pursuant to the motion and order entered on January 5, 1949 to omit the printing of the record in this cause and to await the decision in the case entitled Herndon v. Commissioner of Internal Revenue, 5 Cir., 175 F.2d 55, and the motion for judgment filed by respondent to enter the same judgment in the above entitled and numbered cause as was entered by this Court in the case entitled Herndon v. Commissioner of Internal Revenue, 5 Cir., 175 F.2d 55.
It is now here ordered adjudged and decreed by this Court that the judgment of the Tax Court of the United States in this cause be, and the same is hereby, affirmed.